Title: From George Washington to Jonathan Boucher, 3 February 1771
From: Washington, George
To: Boucher, Jonathan

 

Revd Sir,
Mount Vernon Feby 3d 1771

Colo. Robert Fairfax, with whom I have often talk’d, & who much approves, of Jacks intended Tour for Improvement, purposes to leave this on his return to England sometime in March; before his doing of which he is desirous of seeing Jacky and has instructed me to say, that he shoud be very glad of seeing you with him. The warmth with which he has made a tender of his Services, & the pressing Invitation to make use of Leeds Castle as a home, in vacation time, are too obliging to be neglected; I shoud be glad there fore if it coud suit you both to be over some time before the last of this Month, or as soon after the 10th of March as may be, as I expect to be in Frederick, indeed am obligd to be so, from the first of the Month to that time &, I do not know but Mrs Washington may accompany me to my Brothers. His Horses shall attend you at any appointed time.
Company, & the suddenness of the oppertunity, prevents my enlarging, or taking notice of the contents of your last Letter further than to say, that it never was my Intention that Jacky shoud be restraind from proper Company—to prevent as much as possible his connecting with Store boys, & that kind of low, loose Company who woud not be displeasd at the debauchery of his Manners, but perhaps endeavour to avail themselves of some advantages from it, is all I had in view.
Mrs Washington requests the favour of you to get her 2 Oz. of the Spirit of Ether, if such a thing is to be had in annapolis, for Miss Custis, & send it by Price Posey. Our Love & best Wishes attend yourself & Jacky and I am Dr Sir Yr Most Obedt Servt

Go: Washington

